Citation Nr: 0115185	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-01 886	)	DATE
	)
	)


THE ISSUE

Whether a decision of January 2, 1991, by the Board of 
Veterans' Appeals, denying entitlement to secondary service 
connection for a right knee disorder, involved clear and 
unmistakable error.



REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the veteran, who is the moving party.  
In a statement of May 1997, the moving party claimed that a 
Board decision of January 2, 1991, involved clear and 
unmistakable error (CUE) by denying his claim of entitlement 
to service connection for a right knee disorder as secondary 
to residuals of a right foot fracture.  His statement has 
been accepted as a request for review of the Board's January 
2, 1991, decision on the grounds of CUE.  See 38 C.F.R. 
§ 20.1404(a) (2000).
 

FINDINGS OF FACT

The January 2, 1991, Board decision was adequately supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied, or that the 
decision was undebatably erroneous. 


CONCLUSION OF LAW

The January 2, 1991, Board decision, which denied a claim of 
entitlement to secondary service connection for a right knee 
disorder, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400, 20.1403 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have 

manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In the instant case, at the time of the Board's January 2, 
1991, decision, service connection was in effect for right 
foot fracture residuals and an applicable 

regulation, 38 C.F.R. § 3.310(a), provided that secondary 
service connection might be granted for disability which was 
proximately due to or the result of a service connected 
disease or injury.  As of January 1991, the regulation 
providing for secondary service connection had not yet been 
interpreted by a Court to encompass secondary service 
connection by aggravation, as opposed to causation.  See 
Tobin v. Derwinski, 2 Vet. App. 34 (1991) (decided December 
18, 1991).

At the time of the Board's January 2, 1991, decision, the 
pertinent evidence on the issue of the relationship between 
the veteran's service connected right foot fracture residuals 
included the report of a VA Compensation and Pension Special 
Examination in February 1989 and a statement by a VA 
podiatrist, who had treated the veteran, dated in October 
1989.

In February 1989, the VA examining physician read X-rays of 
the veteran's right knee as showing no degenerative changes.  
The examiner stated that the veteran had a history of pain in 
the right knee, status post arthroscopic surgery, presently 
without objective evidence of residual disability.  He 
reported that "This examiner is unable to identify any 
relationship between the old fracture of the right foot and 
his current knee problem."

In October 1989, the VA podiatrist stated that an abnormal 
right foot had caused the veteran to have an abducted gait, 
placing abnormal stress through the right knee and resulting 
in degenerative change.  He stated that, "It is our 
conclusion that the patient's right foot fracture has 
contributed to his right knee problem."

In the decision of January 2, 1991, the Board made a finding 
of fact that a right knee disorder was not shown to be 
causally related to service connected right foot fracture 
residuals.  In the discussion and evaluation section of the 
decision, the Board noted that the veteran's primary 
contention was that a disorder of the right knee was caused 
by his service connected right foot fracture residuals.  The 
Board stated, "On review of this contention, it is noted 
that the VA orthopedist did not find any probable 
relationship between the two disorders.  While a VA 
podiatrist was of 

the opinion that the right foot condition may have 
exacerbated the right knee disability, this is not the same 
as being the direct or proximate cause of the disorder.  
Absent such a demonstration of proximate causal relationship, 
service connection is not warranted on a secondary basis."

The veteran has alleged several errors in the Board's January 
2, 1991, decision.  First, he has asserted that the VA 
examining physician in February 1989 was incorrect in finding 
that there were no degenerative changes of his right knee at 
that time.  However, that is a disagreement by the veteran 
with the finding of a physician, not with the decision of the 
Board, which did not find that there was no disorder of the 
right knee.

Second, the veteran contends that the Board should have found 
that the VA podiatrist in October 1989 had reported that his 
right foot fracture residuals caused and did not just 
exacerbate a right knee disorder.  With regard to that 
contention, the Board notes that the podiatrist said that the 
right foot fracture residuals "contributed" to a right knee 
problem; the podiatrist did not say that the right foot 
fracture residuals proximately caused a right knee disorder.  
Therefore, the veteran's contention in this regard amounts to 
no more than a disagreement as to how the evidence was 
evaluated by the Board.  A disagreement as to how the facts 
were weighed or evaluated does not constitute CUE.  See 
38 C.F.R. § 20.1403(d).

Third, the veteran contends that the opinion of the 
podiatrist should have been accorded greater weight by the 
Board than the opinion of the VA examiner.  
That contention, also, goes to the way the Board weighed the 
evidence and, under 38 C.F.R. § 20.1403(d), does not 
constitute CUE.  

For the reasons stated above, in the decision of January 2, 
1991, the Board did not commit any error of law or fact 
constituting CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1403.    
  


ORDER

The motion for revision of the Board's decision of January 2, 
1991, on the grounds of CUE is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



